SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported) November 13, 2003 WASHINGTON MUTUAL, INC. (Exact name of registrant as specified in its charter) Washington 1-14667 91-1653725 (State or other jurisdiction of incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 1201 Third Avenue Seattle, Washington 98101 (Address of principal executive offices and zip code) (206) 461-2000 Registrant's telephone number, including area code Item 9. Regulation FD Disclosure On November 13, 2003, Washington Mutual, Inc. issued a press release, attached as Exhibit 99.1 to this Form 8-K, announcing that its Form 10-Q for the period ended September 30, 2003 contained the correction of an error in its previous accounting for certain components of bank owned life insurance. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: November 13, 2003 WASHINGTON MUTUAL, INC. By: /s/ Fay L. Chapman Fay L. Chapman Senior Executive Vice President EXHIBIT INDEX Exhibit Description 99.1 Press release dated November 13, 2003
